                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  UNITED STATES OF AMERICA
                                                         Case No. 3:21-CR-38
          v.
                                                         Judges Crytzer / Poplin
  BENJAMIN ALAN CARPENTER
           a/k/a “Abu Hamza”


     MOTION FOR ENTRY OF PROTECTIVE ORDER GOVERNING DISCOVERY

        The United States of America, by Francis M. Hamilton III, Acting United States Attorney

 for the Eastern District of Tennessee, hereby respectfully moves for the entry of a protective

 order pursuant to Rule 16(d) of the Federal Rules of Criminal Procedure, and in support thereof

 states as follows:

        1.      Defendant BENJAMIN ALAN CARPENTER has been charged by indictment

 with one count of attempting to provide material support or resources to the Islamic State of Iraq

 and al-Sham, a designated foreign terrorist organization, in violation of Title 18, United States

 Code, Section 2339B(a)(1).

        2.      Because this case involves national security matters, the discovery materials may

 include information relevant to ongoing national security investigations and prosecutions, and

 may implicate the privacy interests of the Defendant and third parties.

        3.      Therefore, the Government wishes to provide discovery materials to the defense

 subject to protections regarding the use, disclosure, and security of discovery materials as

 described in the proposed protective order submitted with this Motion.




Case 3:21-cr-00038-KAC-DCP Document 17 Filed 04/07/21 Page 1 of 2 PageID #: 30
        4.      The undersigned counsel has discussed the proposed protective order with counsel

 for the Defendant. Counsel for the Defendant has advised that he objects to the proposed

 protective order.

        For the reasons set forth above, the Government respectfully requests that the Court enter

 the proposed protective order submitted with this Motion.

        Respectfully submitted on April 7, 2021.

                                                     FRANCIS M. HAMILTON III
                                                     ACTING UNITED STATES ATTORNEY

                                             By:     /s/ Casey T. Arrowood
                                                     Casey T. Arrowood
                                                     Assistant United States Attorney
                                                     TN BPR No. 038225
                                                     800 Market Street, Suite 211
                                                     Knoxville, TN 37902
                                                     (865) 545-4167
                                                     Casey.Arrowood2@usdoj.gov




                                                2

Case 3:21-cr-00038-KAC-DCP Document 17 Filed 04/07/21 Page 2 of 2 PageID #: 31
